468 U.S. 1246
105 S. Ct. 44
82 L. Ed. 2d 937
Timothy G. BALDWIN, petitioner,v.Frank C. BLACKBURN, Warden
No. 84-5383
Supreme Court of the United States
September 9, 1984

The application for stay of execution of the sentence of death presented to Justice WHITE and by him referred to the Court is denied.  The petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit denied.
Justice BRENNAN and Justice MARSHALL dissenting:


1
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 231, 96 S. Ct. 2909, 2950, 2973, 49 L. Ed. 2d 859 (1976), we would grant the application for stay of execution, grant certiorari and vacate the death sentence in this case.